                    Case 3:20-cv-05761-BHS Document 9 Filed 09/21/20 Page 1 of 2




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
     HEIDI S. PETERSON,                                 CASE NO. C20-5761 BHS
 8
                                Plaintiff,              ORDER DISMISSING
 9             v.                                       COMPLAINT AND CLOSING
                                                        CASE
10   KING COUNTY, et al.,

11                              Defendants.

12

13             This matter comes before the Court on Plaintiff Heidi Peterson’s (“Peterson”)

14   proposed amended complaint. Dkt. 8.

15             On July 27, 2020, Peterson filed a motion to proceed in forma pauperis and a

16   proposed complaint. Dkts. 1, 1-1. On August 3, 2020, Magistrate Judge Fricke denied

17   the motion to proceed in forma pauperis and dismissed Peterson’s proposed complaint

18   with leave to amend. Dkt. 4. On August 31, 2020, Peterson filed an amended complaint.

19   Dkt. 8.

20             Similar to Peterson’s original complaint, the amended complaint fails to

21   adequately state a claim for relief. Peterson alleges that King County social worker

22   Marry Battement made false claims in a report submitted to Brevard County, Florida, that


     ORDER - 1
                 Case 3:20-cv-05761-BHS Document 9 Filed 09/21/20 Page 2 of 2




 1   Brevard County illegally seized S.P., and that Brevard County transferred S.P. to King

 2   County. Id. ¶¶ 9–11. Peterson then bases her 42 U.S.C. § 1983 claim on the wrongful

 3   “seizure of C.L. without a court order.” Id. ¶ 22. Judge Fricke explicitly informed

 4   Peterson of the five categories of allegations necessary to state a claim under § 1983.

 5   Dkt. 4 at 5. Peterson failed to abide by these instructions by failing to allege a distinct act

 6   by an individual that caused Peterson harm. Instead, she alleges King County wrongfully

 7   seized one child based on allegedly false claims and then bases her claim against general

 8   “Defendants” on the wrongful seizure of another minor. The Court concludes that

 9   Peterson has failed to adequately state a claim for relief and DISMISSES Peterson’s

10   complaint without leave to amend. See In re Read–Rite, 335 F.3d 843, 845 (9th Cir.

11   2003) (“Where the plaintiff has previously been granted leave to amend and has

12   subsequently failed to add the requisite particularity to her claims, “[t]he district court’s

13   discretion to deny leave to amend is particularly broad.” ).

14          The Clerk shall close this case.

15          IT IS SO ORDERED.

16          Dated this 21st day of September, 2020.

17

18

19
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

20

21

22


     ORDER - 2
